Citation Nr: 0837244	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for 
sleep apnea.

2.  Whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder to include major depression and post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The appellant served on active duty from March 1963 to 
October 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, in which service connection for sleep apnea, 
a psychiatric disorder, to include major depression and PTSD, 
peripheral neuropathy of the bilateral upper extremities, and 
peripheral neuropathy of the lower extremities was denied.

The veteran testified before the undersigned Acting Veterans 
Law Judge in September 2008.  A transcript of the hearing is 
associated with the claims file.

VA and private records show the veteran has been diagnosed 
with depression and PTSD.  The issue has therefore been 
changed as shown on the front page of this decision/remand to 
more accurately reflect the medical evidence.  

The psychiatric and peripheral neuropathy claims are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran submitted a substantive appeal in May 2007 
indicating that he wished to appeal all the issues listed on 
the April 2007 supplemental statement of the case, which 
addressed the issues of service connection for sleep apnea, 
major depression and PTSD, and peripheral neuropathy of the 
bilateral upper and lower extremities, including as the 
result of exposure to herbicides. 

2.  In a hearing before the Board in September 2008, and 
before the Board had an opportunity to render a decision in 
the case, the appellant withdrew his appeal as to the issue 
of service connection for sleep apnea.  


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of service 
connection for sleep apnea has been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2007, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed on the 
April 2007 supplemental statement of the case, which 
addressed the issues of service connection for sleep apnea, 
major depression and PTSD, and peripheral neuropathy of the 
bilateral upper and lower extremities, including as the 
result of the exposure to herbicides, which perfected his 
appeal as to these issues.  In September 2008, in testimony 
proffered before the undersigned Acting Veterans Law Judge 
and before the Board promulgated a decision, the veteran 
testified that he wished to withdraw his appeal as to the 
issue of sleep apnea.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew his appeal as to the issue of 
entitlement to service connection for sleep apnea, there 
remain no allegations of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review this issue.


ORDER

The claim for service connection for sleep apnea is 
dismissed.


REMAND

The appellant seeks service connection for a psychiatric 
disorder to include major depression and PTSD, and for 
peripheral neuropathy of the bilateral upper and lower 
extremities. 

The appellant and his representative testified before the 
undersigned Acting Veterans Law Judge as to his in-service 
stressors.  The veteran identified and testified as to the 
details of three such stressful events.

First, he testified that he was assaulted while in training 
in 1963 while stationed at Amarillo, Texas Air Force Base.  
He did not see his attackers, although he heard their voices.  
He testified that he reported the attack to his training 
officer, but that the training officer advised if he could 
not identify his attackers, there wasn't much they could do.  
He stated that he thought the attack was racially motivated 
because he had been appointed the honor guidon of his class 
and was the first black guidon to be so appointed.  Some of 
the class members resented this.  He testified that he 
confided the event to his brother and, later, to his wife, to 
whom he was married shortly afterward.

Some time after the attack, he testified, when he was 
stationed at Colorado Springs Air Force Base, he sought 
treatment for anal problems.  He also had difficulty passing 
the test for the next level in his professional training, 
which he described as "4315."  He said he requested a 
transfer, which was denied.  Ultimately, he passed the test 
but had to get a tutor even though he had a good practical 
knowledge of the subject manual.

Second, he testified that while in Vietnam in 1966, he was 
stationed at Bien Hoa with the 90th Attack Fighting Squadron 
and served as a mechanic for the F-100 jet.  He testified 
that the jet made precision bomb runs with the F-105s out of 
Thailand every third week, requiring them to fly out of Da 
Nang.  When assigned to Tan Son Nhut, Saigon, to train a new 
mechanic, the base came under attack.  He, the person he was 
training, and another individual were accosted by a Viet Cong 
soldier on their way into a bunker, but the enemy soldier's 
weapon either malfunctioned or was out of ammunition.  They 
escaped, but 15-20 others were killed.  

Third, the veteran testified that the Tan Son Nhut barracks 
were located near the flight line.  He passed by the airport 
where the coffins holding dead U.S. personnel were placed 
pending their flights home.  He testified he could smell the 
stench of the dead.

Concerning his peripheral neuropathy, the veteran testified 
he was initially diagnosed with neurological problems in his 
hands within 1-1/2 years after his discharge, when he was 
working for the Southern California Gas Company as a welder.  
It was within his probationary year with the company, he 
said, and was dismissed from his position.  He testified he 
has had problems with his hands and arms ever since.  He 
testified he was not diagnosed with neurological problems in 
his lower extremities until 10-15 years ago. 

Review of VA and private treatment records, shows that the 
veteran has been diagnosed with PTSD.  In addition, he has 
been diagnosed with peripheral neuropathy and with peripheral 
nerve compression problems in the upper extremities including 
median neuropathy in the left hand and right extensor 
tenosynovitis in the right wrist.  

The veteran's entire service personnel record has not been 
obtained.  However, available records show that he served in 
Vietnam in January 1966 and was stationed at Bien Hoa Air 
Base, in Vietnam, with the 90th TFS from May 1966 to December 
1966 as an assistant crew chief.  These records also appear 
to show that the veteran took his test for the "43151C" 
qualification three times.  Service medical record show that 
the veteran was treated for internal hemorrhoids in December 
1964 and complained of severe anal pain in February 1965.  He 
was found to have acute anal fissures.  He was seen again in 
April and May 1965, and in July 1966.

The RO has not had the opportunity to develop this case as 
one involving personal assault.  Cases involving personal 
assault fall within the category of situations in which it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Furthermore, 
as indicated above, under Paragraph 5.14(d), Part III, of 
VA's Adjudication Procedure Manual, M21-1, it is noted that 
service records may not contain evidence of personal assault, 
and that alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on personal 
assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  

Given the foregoing, and the veteran's recent testimony 
concerning details of stressors he experienced under combat 
conditions, further attempts must be made to obtain the 
veteran's entire service personnel records, and to determine 
whether or not the veteran or his unit served under combat 
conditions.  See Pentecost v. Principi, 16 Vet. App. 124, 
128-9. (2002).  

Concerning his claims for neurological disorders in his upper 
and lower extremities, as above-noted, the veteran testified 
that he first manifested and was diagnosed with a 
neurological disorder in his hands within 1-1/2 years after 
his discharge, and was dismissed from work as a result.  He 
testified that these symptoms have persisted to the present 
time.  It is thus necessary to make an attempt to obtain any 
medical treatment records that may exist from his employer, 
and to give the veteran the opportunity to identify any 
additional private or VA treatment records that may exist.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the claim is REMANDED for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care provider who 
treated him for his claimed conditions 
from his discharge from active service in 
1966 to the present.  Ensure that all 
identified private and VA medical 
treatment records that are not already of 
record are obtained. 

2.  Obtain any medical health treatment 
records and examination reports for the 
veteran from Southern California Gas 
Company.  Request additional information 
from the veteran as required.

3.  Develop the veteran's claim in 
accordance with M21-1 provisions 
concerning claims for service connection 
for PTSD based on personal assault.

This includes, but is not limited to, 
notifying the veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than his service records or 
evidence of behavioral changes that might 
constitute credible supporting evidence 
of his purported inservice stressor.  
Specific examples of corroborating 
alternative evidence should be provided. 
In particular, he should be given the 
opportunity to present statements of 
friends, family, and former service 
members attesting to any change in his 
behavior or events he confided to them.

4. Obtain the veteran's complete service 
personnel file, to include copies of 
evaluation reports, orders, any and all 
administrative remarks including records 
of nonjudicial punishment, legal 
proceedings, reports of investigation, 
and awards citations.

5.  Conduct all necessary research to 
verify the veteran's combat-related 
stressors, including obtaining unit 
histories, operating reports/lessons 
learned (OR/LLs), and morning reports 
from the service department. Request 
assistance from the service department as 
necessary, including to identify the 
units the veteran served with and their 
locations

6.  For items #1 through #5, take all 
necessary follow-up actions, including 
but not limited to requesting assistance 
from the veteran or the service 
department directly, as indicated.  
Document negative responses and inform 
the veteran so that he may attempt to 
procure any missing records on his own.

7.  If and only if an in-service stressor 
is verified, then schedule the veteran 
for a psychiatric examination.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
a copy of this remand, must be provided 
to the examiner in conjunction with the 
examination. The examiner should state 
whether it is at least a likely as not 
that any diagnosed acquired psychiatric 
disorder to include major depression and 
PTSD had its onset during active service 
or within the presumptive period or, in 
the alternative, is the result of his 
active service or any incident therein, 
including the identified stressors-
including those related to personal 
assault and those related to combat 
related service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

8.  If additional evidence is received 
indicating treatment for peripheral 
neuropathy, or any other neurologic 
disorder of the bilateral upper and lower 
extremities, then schedule the veteran 
for a neurologic examination.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
a copy of this remand, must be provided 
to the examiner in conjunction with the 
examination. The examiner should state 
whether it is at least a likely as not 
that any current peripheral neuropathy of 
the bilateral upper and lower extremities 
is causally related to active service.  
All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a psychiatric disorder to include 
major depression and PTSD, peripheral 
neuropathy of the upper extremities, and 
peripheral neuropathy of the lower 
extremities with application of all 
appropriate laws and regulations, 
including Patton, and Pentecost, supra 
and the regulations involving service 
connection for peripheral neuropathy as 
the result of exposure to the herbicide 
Agent Orange, if appropriate, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


